Citation Nr: 1526865	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-29 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In December 2013, the Veteran testified before a Decision Review Officer at an RO hearing.  In November 2014, the Veteran testified before the undersigned at a Board hearing held via videoconference.  Transcripts of the hearings are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2014).  The Veteran asserts entitlement to service connection for an acquired psychiatric disorder.  November 2011 VA treatment records note a DSM-IV Axis I diagnosis of "PTSD, r/o Panic Disorder, Anxiety NOS."  February 2012 VA treatment records show the Veteran reporting panic attacks are continuing.

The Veteran reports his PTSD stressors as witnessing a C5A Galaxy aircraft crash at or near the Tan Son Nuht Air Base on April 3, 1975.  The Veteran, whose MOS was security specialist, performed duties as a handler for military working dogs at U-Tapao Airfield, Thailand during the relevant period.  The Veteran claims that he was on travel between Okinawa, Japan, and U-Tapao Airfield for the purpose of escorting two military working dogs to U-Tapao, and that his transport was on a refueling stop at Tan Son Nuht when the C5A crash occurred.  The Veteran claims he then became involved in recovery and transport of the bodies from the crash, many of whom were children.  The Veteran also asserts that he helped transport the bodies of children to the archdiocese of Pattaya, Thailand for burial.  The Veteran asserts that a May 1975 crash of "the Mayaguez Knife 23" in which fellow security policemen were killed and attempting to help a young child in a refugee camp were additional stressors.

To date, there has been insufficient evidence to corroborate the claimed stressors.  While the C5A crash and the Veteran's duties as a military dog handler have been verified, the Veteran's presence at the crash site and the other identified stressors have not been.  In August 2014, the RO determined that there was insufficient information about the stressors raised in the December 2013 RO hearing (i.e., Knife 23 crash and attempting to help the child refugee) to forward to the U.S. Army and Joint Services Records Research Center (JSRRC) or any other service department for further verification of these alleged stressors.  However, the December 2013 RO hearing transcript provides specific details, including a specific name and the names of the military working dogs.  See December 2013 hearing transcript at 15-18.  Therefore, an additional attempt to corroborate the stressors is warranted.  Moreover, because there is competent evidence of a possible current diagnosis of an acquired psychiatric disorder other than PTSD, and there is an indication that it is related to service, a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records and to identify any additional details regarding his claimed stressors.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2. The AOJ should attempt to obtain records of travel the Veteran may have taken between Okinawa and U-Tapao and records relating to escorting military working dogs, including Bang W176 and Heidi, during April and May 1975.  The AOJ should also attempt to obtain records relating to the possible deaths of security policemen and a Veteran's friend in a Knife 23 crash in May 1975.  

3. Obtain a VA medical opinion as to any current acquired psychiatric disorders, including PTSD and anxiety disorder NOS, and their relationship to service.

The examiner should identify all acquired psychiatric disorders indicated by the evidence.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any identified acquired psychiatric disorder had its onset in service, or is otherwise related to active service.

The claim file should be reviewed and a rationale should be provided for all opinions.

4. If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




